Citation Nr: 0702549	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, entitlement to service connection 
for the same.

2.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to the low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

The issues of entitlement to service connection for a back 
disorder and a nervous disorder are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  By rating decision in April 1976, service connection for 
a low back disorder was denied.  The veteran appealed; 
however, the Board affirmed the denial by decision dated in 
February 1979.

2.  The last final disallowance was by Board decision in 
November 2000.

3.  Evidence received since November 2000 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1979 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1978).

2.  The November 2000 Board decision is the last final 
disallowance regarding the issue of service connection for a 
low back disorder.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2006).

3.  New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a low back disorder is granted. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New &  Material Evidence

A review of the record reveals that the veteran's claim for 
service connection for a low back disorder was originally 
denied by an April 1976 rating decision, which was affirmed 
by a February 1979 Board decision, and again in a November 
2000 Board decision.  In its July 2004 rating decision, the 
RO addressed the merits of the issue, rather than discussing 
whether new and material evidence had been submitted 
sufficient to reopen the claim.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The Board's February 1979 decision was final.  38 U.S.C.A. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1978).  In order to 
reopen a finally disallowed claim, new and material evidence 
must be submitted.  38 U.S.C.A. § 5108 (West 2002).  The 
veteran attempted to reopen the claim in January 1994, but 
the application was denied by rating decision in January 
1995.  Although the veteran appealed, the Board affirmed the 
denial by decision in November 2000, holding that the medical 
evidence did not support a causal link between the veteran's 
service and his current back disability.  That decision is 
deemed the last final disallowance.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).

The veteran most recently filed an application to reopen his 
previously denied claim in September 2003.  In order to 
reopen, he was required to submit new and material evidence 
as before.  Regulations provide that "new" evidence is 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2006).  

In an effort to reopen his claim, the veteran submitted a 
medical examination and opinion dated in September 2003.  The 
opinion stated that there was a "direct causal relationship 
between the jump injury sustained by [the veteran] in 1973 
while in the army and his current back disability."  
Presuming the opinion's credibility for the limited purpose 
of ascertaining its materiality, the opinion is found to be 
new and material.  See Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  It had not been previously submitted to VA.  
Furthermore, it related to a fact necessary to substantiate 
the claim, specifically, a positive medical nexus to service.  
Because it raises a reasonable possibility of substantiating 
the claim, it is sufficient to reopen the claim.

As will be discussed in the Remand portion of this decision, 
further development is required prior to the Board's 
adjudication of the merits of the veteran's appeal.


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for a low back disorder, 
the application to reopen the claim is granted.
REMAND

The veteran seeks service connection for a low back disorder, 
which he contends is the result of a parachuting accident 
while stationed in an airborne unit.  He further contends 
that he was hospitalized for the injuries sustained to his 
back in this accident. 

The veteran's complete service medical records are 
unavailable.  See correspondence from the National Personnel 
Records Center (NPRC) and the Adjutant General, dated in 
February and March 1974.  The veteran's DD Form 214, Report 
of Transfer or Discharge, shows that his military 
occupational specialty was light weapons infantryman, rather 
than parachutist.  However, it also reveals that he was 
stationed with the 2nd Battalion, 509th Infantry.  This is 
also the unit listed on a record documenting a September 1972 
Article 15 disciplinary matter for this veteran.  This unit 
has been confirmed as an airborne unit.  Also of record is an 
undated affidavit executed by the veteran at the U. S. Army 
General Hospital, Bad Kreuznach, Germany, in which he agreed 
to extend his active duty status for the purpose of 
continuing medical care or hospitalization.  Details of that 
care or hospitalization are not included.

It does not appear from the record that an effort has been 
made to retrieve any available in-patient clinical records of 
treatment at the army hospital in Germany.  Because these 
records may prove vital to substantiating the veteran's 
claim, an attempt to obtain them is required.   

The veteran also seeks service connection on a secondary 
basis for a nervous disorder, claiming it is the result of 
what he believes to be a service-connected back disability.  
These issues are found to be inextricably intertwined, and 
therefore must be remanded concurrently.   See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).
As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection and secondary 
service connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated and how 
the effective date of that grant will be 
assigned.

2.  Obtain in-patient hospital clinical 
records from the National Personnel Records 
Center relating to the U. S. Army General 
Hospital at Bad Kreuznach, Germany, for this 
veteran dated from January to June 1973.  If 
the records are unavailable, a negative 
reply should be requested.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


